Citation Nr: 0806089	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for history of 
pulmonary embolism.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1996 to 
March 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.




FINDING OF FACT

The veteran's history of pulmonary embolism is asymptomatic, 
with no residuals, following the resolution of pulmonary 
thromboembolism.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for history of pulmonary embolism have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6817 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

With respect to the above four elements of notice, the Board 
finds that the veteran was provided proper VCAA notice 
regarding the second, third, and fourth elements in a 
November 2004 letter.  This letter was sent to the veteran 
prior to the March 2005 rating decision.  Thus, notice 
regarding these three elements is considered timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran appealed her initial evaluation for history of 
pulmonary embolism in May 2005, and in an August 2005 letter, 
the RO informed the veteran of the evidence and information 
necessary to warrant an increased evaluation.  Although this 
August 2005 letter provided VCAA notice of the evidence 
necessary to substantiate the veteran's claim after the 
initial evaluation was assigned in March 2005, it was 
followed by the issuance of a supplemental statement of the 
case in December 2005.  See Pelegrini II, supra; Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419, 426-427 (2006) (citing 
Dingess, supra).  As such, in the instant case, a discussion 
of whether sufficient notice has been provided for an 
increased compensation claim is not necessary because this is 
an initial rating claim and the Court articulated that the 
Vazquez-Flores notice requirements apply to a claim for 
increase and not an initial rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has not identified any additional records that should 
be obtained.  The veteran was afforded VA examinations in 
November 2004 and February 2006.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In cases where, as here, the veteran appeals the initial 
evaluation assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran's service-connected history of pulmonary embolism 
has been evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 6899-6817.  Diagnostic Code 6899 represents 
an unlisted disability requiring rating by analogy to one of 
the disorders listed under 38 C.F.R. § 4.97.  See 38 C.F.R. 
§§ 4.20, 4.27 (2007).  Pertinent regulations do not require 
that all cases show each finding specified by the Rating 
Schedule, but that findings are sufficiently characteristic 
to identify the disease and the resulting disability and, 
above all, coordination of rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).  In 
the present case, the veteran's history of pulmonary embolism 
has been rated as analogous to pulmonary artery disease under 
Diagnostic Code 6817.  

The veteran is currently assigned a noncompensable evaluation 
for her history of pulmonary embolism pursuant to Diagnostic 
Code 6817.  Under that diagnostic code, pulmonary vascular 
disease will be rated noncompensable when it is asymptomatic 
following resolution of a pulmonary thromboembolism, and 30 
percent if symptomatic. Where there is chronic pulmonary 
thromboembolism requiring anticoagulant therapy, or following 
inferior vena cava surgery without evidence of pulmonary 
hypertension or right ventricular dysfunction, a 60 percent 
rating is assigned.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable rating for her 
history of pulmonary embolism.  In this regard, the Board 
observes that November 2004 and February 2006 VA examinations 
noted the veteran having suffered from a pulmonary embolism 
in January 2004.  It was noted that the veteran was 
hospitalized for one week and was prescribed an anticoagulant 
for one year; she ceased anticoagulant therapy in January 
2005, prior to her separation from service.  The examiner 
also noted that the veteran suffered no other residuals of 
the pulmonary embolism and her pulmonary function testing was 
"completely normal."  In addition, the February 2006 VA 
examination report notes the veteran had not experienced any 
episodes of chest pain, diaphoresis, nausea and vomiting or 
palpitations since her initial pulmonary embolism in 2004.  
In addition, the Board observes the veteran's service medical 
records from January 10, 2004, indicate she was diagnosed 
with acute pulmonary embolism.  As such, the Board finds that 
the criteria for a compensable evaluation for her service-
connected history of pulmonary embolism are not met. 

The Board has considered whether the evidence supports a 
compensable evaluation under a separate diagnostic code, in 
accordance with the Note following Diagnostic Code 6817.  
However, as discussed above, the veteran does not suffer from 
any residuals of her pulmonary embolism to warrant such an 
evaluation.  The Board has also considered whether the 
veteran was entitled to staged ratings in accordance with 
Fenderson.  However, the evidence throughout this appeal 
demonstrates that the veteran's service-connected service-
connected history of pulmonary embolism is asymptomatic.  

In sum, the Board finds that a compensable disability 
evaluation is not warranted in the present case.  Both the 
November 2004 and February 2006 VA examinations indicate the 
veteran's history of pulmonary embolism, rated as pulmonary 
vascular disease, is asymptomatic.  There is no competent 
medical evidence of record to suggest the veteran currently 
suffers from chronic thromboembolism or residuals of her 
service-connected history of pulmonary embolism to warrant a 
compensable evaluation.  In making its determination, the 
Board considered the applicability of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a 
preponderance of the evidence is against the assignment of a 
higher initial evaluation, such rule does not apply and the 
claim must be denied.  



ORDER

Entitlement to an initial compensable evaluation for history 
of pulmonary embolism is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


